 Case 3:20-cv-00784-RJD Document 37 Filed 08/25/21 Page 1 of 4 Page ID #222




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

FREDERICK WARREN,                             )
                                              )
        Plaintiff,                            )
                                              )
        v.                                    )             Case No. 20-cv-784-RJD
                                              )
LYNNE PITTMAN,                                )
                                              )
        Defendant.                            )

                                           ORDER

DALY, Magistrate Judge:

         This matter is before the Court on Plaintiff’s Motion for Leave to File an Amended

Complaint (Doc. 32) and Motion to Add to Amended Complaint Relief Requested (Doc. 34). For

the reasons set forth below, the Motions are DENIED.

                                         Background

        Plaintiff Frederick Warren is an inmate in the custody of the Illinois Department of

Corrections (“IDOC”). Plaintiff filed his initial complaint on August 13, 2020 pursuant to 42

U.S.C. § 1983 alleging he was provided inadequate medical treatment for a shoulder injury while

he was incarcerated at Lawrence Correctional Center.        Plaintiff’s complaint was screened

pursuant to 28 U.S.C. § 1915A and he was allowed to proceed on an Eighth Amendment deliberate

indifference claim against Dr. Pittman for providing inadequate medical treatment for Plaintiff’s

shoulder injury. Cunningham and Wexford were dismissed in the Court’s screening order due to

Plaintiff’s failure to state a claim.

        In the Motion for Leave to File an Amended Complaint (Doc. 32), Plaintiff requests

permission to add four additional defendants: Dr. Benjamin Bruce, Wexford Health Sources, Inc.,

                                          Page 1 of 4
 Case 3:20-cv-00784-RJD Document 37 Filed 08/25/21 Page 2 of 4 Page ID #223




Dr. Lynch, and Dr. Bane. Plaintiff writes that Dr. Bruce had knowledge of arthritis in Plaintiff’s

shoulder, and that he conducted shoulder surgery that allegedly resulted in a clip being left in

Plaintiff’s arm.

       Regarding Dr. Lynch, Plaintiff alleges he was referred by Wexford to Dr. Lynch for what

the Court believes was a “consultation” on August 30, 2020 regarding the surgical clip issue.

However, Plaintiff asserts Dr. Lynch refused to examine him or take an x-ray.

       As to Dr. Bane, Plaintiff alleges he or she was the doctor to whom Wexford referred

Plaintiff on October 21, 2020, that Dr. Bane interviewed him over a computer screen, and that Dr.

Bane had knowledge of Plaintiff’s injured shoulder and surgical clip that was mistakenly left in his

left arm.

       With regard to Wexford, Plaintiff indicates it was informed of the surgical clip left in his

arm by Dr. Pittman, John Doe, and Dr. Lynch.

       In his motion, Plaintiff also mentions Dr. Williams, but does not indicate that he seeks to

add Dr. Williams as a defendant. Plaintiff asserts that he is currently seeing Dr. Williams at

Lawrence and Dr. Williams interviewed Plaintiff on April 9, 2021 to discuss findings of an MRI

taken on April 6, 2021. Plaintiff indicates that Dr. Williams recently recommended to Wexford

that Plaintiff’s left shoulder be repaired and the surgical clip be removed.

                                            Discussion

       Federal Rule of Civil Procedure 15(a) provides that a party may amend a pleading and that

leave to amend should be freely given "when justice so requires." The Seventh Circuit maintains

a liberal attitude toward the amendment of pleadings "so that cases may be decided on the merits

and not on the basis of technicalities." Stern v. U.S. Gypsum, Inc., 547 F.2d 1329, 1334 (7th Cir.

1977). The Circuit has recognized that "the complaint merely serves to put the defendant on
                                       Page 2 of 4
 Case 3:20-cv-00784-RJD Document 37 Filed 08/25/21 Page 3 of 4 Page ID #224




notice and is to be freely amended or constructively amended as the case develops, as long as

amendments do not unfairly surprise or prejudice the defendant." Toth v. USX Corp., 883 F.2d

1297, 1298 (7th Cir. 1989); see also Winger v. Winger, 82 F.3d 140, 144 (7th Cir. 1996) (quoting

Duckworth v. Franzen, 780 F.2d 645, 649 (7th Cir. 1985)) ("The Federal Rules of Civil Procedure

create [a system] in which the complaint does not fix the plaintiff's rights but may be amended at

any time to conform to the evidence."). A court may also deny a party leave to amend if there is

undue delay, dilatory motive or futility. Guise v. BMW Mortgage, LLC, 377 F.3d 795, 801 (7th Cir.

2004).

         As a preliminary matter, the Court finds Plaintiff’s proposed amended complaint is not in

compliance with the Court’s Local Rules. Under SDIL-LR 15.1, a proposed amendment to a

pleading or amended pleading itself must be submitted with a motion to amend a pleading. As

such, Local Rule 15.1 does not allow for amendment of a pleading by interlineation and the

amended complaint must stand on its own without reference to any document Plaintiff may have

filed earlier. In this instance, Plaintiff merely set forth the allegations against the individuals and

entities he seeks to add as defendants, but failed to incorporate the allegations set forth in his

original complaint. This is not sufficient to inform the Court and opposing parties of the changes

Plaintiff wishes to make to his complaint. Also, Plaintiff failed to include his proposed additional

defendants in the caption of his proposed amended complaint. When parties are not listed in the

caption, this Court will not treat them as defendants, and any claims against them should be

considered dismissed without prejudice. See Fed. R. Civ. P. 10(a) (noting that the title of the

complaint “must name all the parties”); Myles v. United States, 416 F.3d 551, 551-52 (7th Cir.

2005) (holding that to be properly considered a party, a defendant must be “specif[ied] in the

caption”). Further, Plaintiff failed to provide any information as to these defendants, including
                                           Page 3 of 4
 Case 3:20-cv-00784-RJD Document 37 Filed 08/25/21 Page 4 of 4 Page ID #225




where they are employed and their employer’s address.

       Due to the numerous procedural deficiencies in the proposed amended complaint, the

Court does not reach the issue of whether the proposed amendments would be futile or otherwise

barred under Rule 15.

                                          Conclusion

       Based on the foregoing, Plaintiff’s Motion for Leave to File an Amended Complaint (Doc.

32) is DENIED.

       If Plaintiff again seeks to amend his complaint, he is ADVISED to follow the Court’s

directive and ensure the proposed amended complaint stands on its own. The Clerk of Court is

DIRECTED to send Plaintiff a copy of the “Civil Complaint for Civil Rights Violation or Other

Civil Claims by a Person in Custody.” In light of the denial of Plaintiff’s Motion to Amend, his

Motion to Add to Amended Complaint Relief Requested (Doc. 34) is also DENIED.

IT IS SO ORDERED.

DATED: August 25, 2021


                                                   s/ Reona J. Daly
                                                   Hon. Reona J. Daly
                                                   United States Magistrate Judge




                                         Page 4 of 4
